Case 8:19-cv-01212-FLA-JDE Document 40 Filed 12/28/20 Page 1 of 2 Page ID #:194


                                                                              December 24, 2020
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA



 In the Matter of the Creation of the              )
 Calendar                                          )      ORDER OF THE CHIEF JUDGE
                                                   )
 of                                                )                 20-188
                                                   )
 Judge FERNANDO L. AENLLE-ROCHA                    )
                                                   )

       Pursuant to the recommended procedure adopted by the Court for the creation of the
 calendar of Judge Fernando L. Aenlle-Rocha,

       IT IS HEREBY ORDERED that the following cases are hereby transferred from the
 calendar of Judge James V. Selna to the calendar of Fernando L. Aenlle-Rocha:

      2:19-cv-06118-JVS-SP              James Vest v. CSP - LAC
      2:20-cv-08120-JVS-SK              Janice Marie Baker v. Andrew Saul
      5:20-cv-00683-JVS-KS              Edward D. Murphy v. Andrew M. Saul
      8:19-cv-01212-JVS-JDEx            Pavel Fuks v. Yuri Vanetik
      8:19-cv-02447-JVS-ADSx            Dustin Kelter v. Cox Automotive Corporate
                                        Services, LLC et al
      8:20-cv-00099-JVS-DFMx            Brytiny Howard v. Learning Care Group, Inc. et al
      8:20-cv-00786-JVS-ADSx            Antonio Diaz v. Monte Jackson et al
      8:20-cv-00840-JVS-DFMx            Turning Point Treatment, Inc. et al v. Jaime Grace
                                        et al
      8:20-cv-01055-JVS-JDEx            Amit K. Pandey et al v. GBGI Limited, et al
      8:20-cv-01062-JVS-ADSx            Inland Empire Waterkeeper et al v. Columbia Steel
                                        Inc et al
      8:20-cv-01863-JVS-DFMx            Freda Philomena D Souza v. City of San Clemente
                                        et al
      8:20-cv-01894-JVS-KESx            Data Resolution, LLC v. Sentinel Insurance
                                        Company Limited
      8:20-cv-02037-JVS-ADSx            Sanrio Company, Ltd. et al v. Gearment, LLC et al
      8:20-cv-02052-JVS-KESx            Access Vapor, LLC v. California Grown E Liquids,
                                        LLC et al
Case 8:19-cv-01212-FLA-JDE Document 40 Filed 12/28/20 Page 2 of 2 Page ID #:195




 In the Matter of the
 Creation of Calendar for
 District Judge Fernando L. Aenlle-Rocha                                                2


      8:20-cv-02062-JVS-KESx          Mark C. Healy v. Tricia M. Bailey et al
      8:20-cv-02145-JVS-JDEx          OptumRx v. Copper Bend Pharmacy, Inc. et al
      8:20-cv-02197-JVS-ADSx          Jonathan Fix v. Union Bank et al
      8:20-cv-02231-JVS-ADSx          EAM Equestrian LLC et al v. Donna P Campagnolo
                                      et al
      8:20-cv-02240-JVS-JDEx          Louis J. Croatti, Jr. v. United States of America
      8:20-cv-02288-JVS-KESx          Belaid Benaoudia v. Target Corporation et al

       On all documents subsequently filed in the case, please substitute the Judge initials
 FLA after the case number in place of the initials of the prior Judge.




 DATED: December 24, 2020
                                                     Chief Judge Philip S. Gutierrez
